lN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

 

 

wEsTERN DIvlsloN
sPECTRUM BRANDS, iNc_ ) CAsE No. 1 :i s-cv-oo?os-MRB
. . )
Plalnhff= ) JUDGE MICHAEL R. BARRETT
v. §
) sTIPULATED oRDER oF
JONATHAN BEGG’ ET AL' ) INJUNCTION AND DISMISSAL. wITH
D€fendants. ) M
)

IT IS HEREBY STIPULATED, by and between the parties, that the Court may enter the
following Order:

IT lS ORDERED, ADJUDGED AND DECREED that:

l. Defendant Jonathan Begg (“Begg”) is enjoined from: (a) using or disclosing
Spectrum Brands, Inc.’s (“Spectrum”) trade secrets and confidential business information; (b) for
a period of six months from the date of Begg’s resignation from Spectrurn on September l4,
2018 (the “Begg Restricted 'I`ime Period”), disclosing any of Spectrum’s information; (c) during
the Begg Restricted Time Period, engaging in any work activities on behalf of The Hillman
Group, lnc. involving the currently pending door and horne line review for Lowe’s Companies,
Inc. (“Lowe’s”), including without limitation engaging or participating in any preparations for
the door and home line review for Lowe’s; and (d) during the Begg Restricted Time Period,
disclosing any Spectrum information or having contact with Tengyu, D&D, Wellsco, Packwell,
Jinrui, Hante, and Quingdao Hardware.

2. Defendant Brock Slusser (“Slusser”) is enjoined from: (a) using or disclosing
Spectrum’s trade secrets and confidential business information; (b) for a period of seven months
from the date of Slusser’s resignation from Spectrum on August 17, 2018 (the “Slusser

Restricted Time Period”), performing any work on behalf of The Hillman Group, Inc. involving

builders hardware products in the following states: Texas, South Dakota, North Dakota,
Arkansas, Kansas, Missouri, and Nebraska (the “Slusser Restricted Territory”); and (c) soliciting
or otherwise engaging in any activities involving builders hardware products with respect to any
Spectrum customer for which Slusser had any sales responsibility or oversight as Regiona] Sales
Manager for Spectrurn in the Slusser Restricted Territory during the Slusser Restricted Time
Period.

3. T his matter is hereby dismissed, with prejudice, with each party to bear its own
attorney’s fees and costs.

lT IS SO ORDERED.

/MAM%/€M

Dated this 7th day of December, 2013. "UNITED STATES DISTRICT JUDGE
MICHAEL R. BARRETT

 

STIPULATED AND AGREED:

/s/Deborah S. Brenneman /s/ Thomas R. Simmons

Deborah S. Brenneman (0062113) Thomas R. Simmons (0062422)

George B. Musekarnp (0087060) Christine M. Snyder (0086788)

THOMPSON HINE LLP TUCKER ELLIS LLP

312 Walnut Street 950 Main Avenue

Suite 1400 Suite 1100

Cincinnati, OH 45202 Cleveland, OH 44113-7213

Tel: 513.352.6700 Tel: 216.592.5000

Fax: 513.241.4771 Fax: 216.592.5009

E-mail: debbie.brennernan@thompsonhine.com E-mail: thomas.simmons@tuckerellis.com
george.musekamp@thompsonhine.com christine.snyder@tuckerellis.com

Attorneys for Dej%ndanis Artorneys for PlaintWSpecfrum Brands, Inc.

